 


110 HRES 1122 EH: Recognizing Armed Forces Day.
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1122 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Recognizing Armed Forces Day. 
 
 
Whereas Armed Forces Day was created in 1949 as a result of the consolidation of the military services in the Department of Defense; 
Whereas the purpose of Armed Forces Day is to honor those serving in the Army, Navy, Marine Corps, Air Force, and Coast Guard; 
Whereas Armed Forces Day is celebrated on the third Saturday in May, which this year is May 17, 2008; 
Whereas United States soldiers, sailors, airmen, and Marines have given tremendous service to the Nation; 
Whereas the House of Representatives is committed to supporting all members of the Armed Forces and their families; and 
Whereas all Americans express recognition and gratitude for members of the Armed Forces at home and abroad: Now, therefore, be it  
 
That the House of Representatives recognizes Armed Forces Day in appreciation of the members of the Army, Navy, Marine Corps, Air Force, and Coast Guard. 
 
Lorraine C. Miller,Clerk.
